Exhibit 10.8

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (the “agreement”) is dated as of the 30th day of April,
2004 between:

 

OPEN TEXT CORPORATION, a corporation incorporated under the laws of Ontario (the
“Corporation”)

 

- and -

 

ROBERT HOOG, of the City of Munich (the “Director”)

 

WHEREAS:

 

A. The Corporation is amalgamated under the Business Corporations Act (Ontario)
(the “Act”);

 

B. The by-laws of the Corporation provide that the Corporation shall indemnify a
director in certain circumstances;

 

C. The Corporation holds 87.89% of all shares in IXOS Software AG (“IXOS”), a
German stock corporation (“Aktiengesellschaft”);

 

D. Director is a member of the management board (“Vorstand”) of IXOS;

 

E. The Corporation provides directors’ and officers’ liability insurance to the
directors and officers of the Corporation and IXOS in respect of liabilities
which a director or officer may incur in connection with his or her position;
and

 

F. The Corporation desires to enter into this agreement effective from and after
January 30, 2004 for the purpose of indemnifying the Director in respect of
liabilities, which the Director may incur in connection with his or her
position;

 

NOW THEREFORE in consideration of the premises and the covenants and agreements
contained herein, and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged), and in consideration of the
Director’s consenting to act as a member of the management board of IXOS, the
parties hereby agree as follows effective from and after January 30, 2004:

 

1. The Corporation shall indemnify the Director and his or her heirs and legal
representatives (the “Indemnity”) from and against all costs, charges and
expenses, including an amount paid to settle an action or satisfy a final
judgment, reasonably incurred by the Director in respect of any action, suit or
proceeding (other than a criminal action or proceeding) to which the Director is
made a party by reason of being a member of the management board of IXOS,
provided that:

 

  (a) in the case of an administrative action or proceeding that is enforced by
a monetary penalty, (i) the Director acted honestly and in good faith with a
view to the best interests of IXOS and the Corporation; (ii) the conduct
resulted from the Corporation having used its influence as a shareholder of IXOS
or the Corporation having entered into a contract with IXOS and (iii) the
Director had reasonable grounds for believing that his or her conduct was
lawful; or

 

  (b) in the case of any action, suit or proceeding other than an administrative
action or proceeding that is enforced by a monetary penalty, (i) the Director
acted honestly and in good faith with a view to the best interests of IXOS and
the Corporation and (ii) the Corporation is jointly and severally liable with
the Director to a third party as a result of having used its influence as a
shareholder of IXOS or as a result of the Corporation having entered into a
contract with IXOS;

 

    

whether or not the Director continues to act in such capacity, provided that the
Director will notify the Corporation in writing as soon as practicable of any
such action, suit or proceeding and further provided that



--------------------------------------------------------------------------------

 

the failure to so notify the Corporation shall not affect the liability of the
Corporation hereunder except to the extent that the Corporation is materially
prejudiced by such failure, and provided further that the Director has fulfilled
the applicable conditions set out in subsections (a) and (b) above.

 

2. Except to the extent contrary to the Act, as amended from time to time, or
applicable law, the Corporation shall fully reimburse, as and when incurred, the
Director for all costs, charges and expenses incurred by him or her in
connection with any proceeding or action referred to in Section 1; provided that
the Director shall have entered into an agreement (the “Repayment Agreement”)
with the Corporation to immediately repay the monies if it is later determined
that the Director did not fulfill the conditions set out in Section 1 in
connection with the subject matter of the action, suit or proceeding. Any
indemnification required to be made in favour of the Director by the Corporation
pursuant to the terms of this agreement shall be made no later than 30 business
days following the giving of written notice by the Director to the Corporation
of any action or proceeding referred to in Section 1 and the delivery of the
Repayment Agreement. “Business Days” or “business day(s)” as used herein means a
day other than a Saturday, Sunday or a day which is a statutory holiday in the
Province of Ontario.

 

3. The Corporation shall use its best efforts to obtain any approval required
under the Act or otherwise (including court approval) in respect of any
indemnification required, or contemplated, to be made under this agreement.

 

4. For the purposes of this agreement, all references herein to “costs, charges
and expenses” shall include, without limitation, to the maximum extent permitted
by law, all losses, liabilities and claims suffered or incurred by the Director,
as well as all legal and other professional fees and all out of pocket expenses
for attending any proceeding and any meetings to prepare for such proceeding.

 

5. Any indemnification to be made to the Director under this agreement shall not
be affected by any remuneration that the Director shall have received, or to
which the Director may become entitled, at any time for acting in his or her
capacity as a director or officer of the Corporation or, at the request of the
Corporation, of IXOS, as the case may be.

 

6. The Corporation confirms that it has purchased directors’ and officers’
liability insurance (the “Corporate Insurance”) as approved by the board of
directors of the Corporation (the “Board of Directors”) covering its directors
and officers. Subject to Section 6, the Corporation agrees that so long as the
Director has consented to serve or continues to serve as a director of the
Corporation, the Corporation will use all commercially reasonable efforts to
maintain in effect for the benefit of the Director, one or more valid, binding
and enforceable policies of directors’ and officers’ liability insurance
providing, in all material respects, coverage both in scope and amount which is
no less favourable than that provided as of the date of this agreement.

 

7. Notwithstanding any other provision of this agreement, all amounts to be paid
to or on behalf of the Director under the Indemnity, the Corporate Insurance and
the IXOS Insurance shall, to the extent payable, be paid in the following order
of priority: first, the IXOS Insurance; second, the Corporate Insurance; and
third, the Indemnity. For greater certainty, the Indemnity will only provide for
indemnification of the Director after all proceeds available to or for the
benefit of the Director from the IXOS Insurance and the Corporate Insurance, in
such order as provided for under this Section 7, have been paid to the Director.

 

8. This agreement may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

 

9. The indemnification and rights of the Director pursuant to this agreement
shall not be deemed exclusive of any other rights, unless specifically so
stated, to which the Director may be entitled under the Corporation’s articles
or by-laws, or by virtue of any vote of the Corporation’s shareholders or
disinterested directors, any other agreement, any law or otherwise.

 

10. This agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein. The parties hereby attorn and submit to the non-exclusive jurisdiction
of the Courts of the Province of Ontario in connection with any action, suit or
proceeding brought in relation to this agreement.

 

2



--------------------------------------------------------------------------------

11. This agreement may not be assigned without the written consent of all of the
parties hereto which consent shall not be unreasonably withheld, and shall enure
to the benefit of and be binding upon the parties hereto, and their respective
heirs, legal representatives, successors and permitted assigns.

 

12. This agreement may not be amended without the written consent of the parties
hereto.

 

13. This agreement shall terminate if the Director no longer acts in such
capacity for the Corporation and/or IXOS. Either party may terminate this
agreement on 6 months prior written notice.

 

14. Termination of this agreement in accordance with its terms shall not affect
any obligation of the Corporation arising prior to termination in favour of the
Director, including without limitation any obligation to indemnify by reason of
any matter, which has arisen or circumstances which have occurred prior to
termination.

 

15. The invalidity or unenforceability of any provision of this agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and the agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

16. In this agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

17. In the event of payment by the Corporation under this agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Director, who agrees, at the sole expense of the
Corporation, to execute all papers reasonably required and to do all other acts
and things that may be reasonably necessary on the part of the Director to
secure such rights, including the execution of documents necessary to enable the
Corporation to bring suit to enforce such rights.

 

18. Time shall be of the essence of this agreement and of each and every part
hereof.

 

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the
date first above written.

 

DIRECTOR      OPEN TEXT CORPORATION

By:

 

[GRAPHIC APPEARS HERE]

--------------------------------------------------------------------------------

     By:  

[GRAPHIC APPEARS HERE]

--------------------------------------------------------------------------------

Name:

 

R. Hoog

     Name:  

J. Shackleton

 

3